Case 1:20-cv-23719-RNS Document 46 Entered on FLSD Docket 04/16/2021 Page 1 of 11




                                   United States District Court
                                             for the
                                   Southern District of Florida

      Big Ligas, LLC, Plaintiff,             )
                                             )
      v.                                     ) Civil Action No. 20-23719-Civ-Scola
                                             )
      Helen Yu, Defendant.                   )
                                        Omnibus Order
         This matter is before the Court upon the Defendant’s motion to dismiss
  and the Plaintiff’s motion to strike certain portions of the Defendant’s reply in
  further support of her motion to dismiss. On April 7, 2021, the Defendant filed
  a notice with the Court indicating she no longer wished to contest this Court’s
  jurisdiction or the question of whether venue was proper in the Southern
  District of Florida, and therefore, the Court does not reach these arguments as
  they have been withdrawn without any opposition from the Plaintiff. For the
  reasons stated below, the Court grants the Defendant’s motion to dismiss.
  (ECF No. 17.)

           1. Background
         The Plaintiff, Big Ligas, LLC (“Big Ligas”) is a Florida limited liability
  company, with three members, each of whom own one-third of the shares in
  the Company. The members are Daniel Echavarria, also known as Ovy;
  Christian Andres Salazar; and Paulo Londra. Ovy and Salazar are the
  managing members of Big Ligas. (ECF No. 11, at ¶ 1.) The Defendant, Helen
  Yu, is an entertainment attorney who represents Paulo Londra. (ECF No. 11,
  at ¶ 2; ECF No. 17, at 1.)
         Paulo Londra is an Argentinian “rapper and reggaeton/trap singer.” (ECF
  No. 11, at ¶ 7.) In 2017, Londra was introduced to Ovy and Salazar who
  decided to help Londra launch his career as a singer and songwriter. (ECF No.
  11, at ¶¶ 8-10.) Accordingly, on February 21, 2018, Londra, Ovy, and Salazar
  entered into a “Deal Memorandum”, which the Plaintiff provided as Exhibit A to
  its complaint. (ECF No. 11-1.) 1 Pursuant to this agreement, the parties agreed
  to “foster and pursue the development and commercial exploitation of
  [Londra’s] Services and Works” where “Services” is defined to mean Londra’s


  1The Court may consider exhibits attached to the complaint at the motion to dismiss stage.
  See Gill as Next Friend of K.C.R. v. Judd, 941 F.3d 504, 511 (11th Cir. 2019) (“The Civil Rules
  provide that an attachment to a complaint generally becomes ‘part of the pleading for all
  purposes,’ including for a ruling on a motion to dismiss.”) (quoting Fed. R. Civ. P. 10(c)).
Case 1:20-cv-23719-RNS Document 46 Entered on FLSD Docket 04/16/2021 Page 2 of 11




  work “as an entertainer, recording artist, songwriter, live performer, celebrity
  and public figure” and “Works” is defined to mean “musical compositions,
  recordings, performances, endorsements, sponsorships and other uses of
  [Londra’s] name and likeness in connection therewith.” (Id.) The Plaintiff alleges
  that pursuant to this agreement, Londra agreed to provide his “exclusive
  services to [Big Ligas]” during the “Term and throughout the Territory” of the
  agreement. (Id.) The term of the agreement was to extend for a period of three
  years, and then automatically renew for a period of one year unless Londra,
  Salazar or Ovy informed the other members of Big Ligas of their desire to end
  the term. (Id.) However, if during term of the agreement Big Ligas entered into
  an “exclusive recording agreement with a Major Label” Londra could not
  terminate the “Term” of the agreement until six months following the expiration
  of any such deal. (Id.) The “Territory” of the Deal Memorandum is “the
  universe.” (Id.) Finally, the Deal Memorandum purports to make Big Ligas the
  owner of all “Works and copyrights and all other neighboring and intellectual
  property rights therein” including “pre-existing Works” in perpetuity. (Id.)
  Under the Deal Memorandum, Ovy and Salazar were designated as Big Ligas’s
  “managing member[s] or executive officer[s] . . . with exclusive authority to sign
  agreements and otherwise act on its behalf” including the authority to enter
  into “recording agreements with third party record labels.” (Id.) Under the Deal
  Memorandum, certain aspects of Londra’s relationship with Big Ligas required
  mutual assent and approval of all parties. (Id.) Londra also executed a
  “Songwriter Agreement” with Big Ligas pursuant to which he agreed to render
  his exclusive services to Big Ligas for a term that would be coterminous with
  the Deal Memorandum. (Id.)
         Following the release of several hits, in the spring of 2018 Big Ligas
  began discussions with several record labels and music publishing companies,
  including Warner, Sony Music Latin, and Universal Music Latin Entertainment,
  regarding Paulo’s singing and songwriting services. (ECF No. 11, at ¶¶ 28-29.)
  Big Ligas pursued an offer from Warner, and in November 2018, Big Ligas and
  Londra discussed Warner’s offer. (Id. at ¶ 30.) On December 11, 2018, Big
  Ligas entered into a “Recording License Agreement” with Warner pursuant to
  which Londra would record his first album. (Id. at ¶ 32.) The Plaintiff notes that
  this agreement was executed by Warner and Big Ligas because the Deal
  Memorandum “gives Big Ligas the exclusive right to Paulo’s recording services.”
  (Id.) On May 23, 2019, Londra released his debut album, Homerun, ranking
  number 10 on the Billboard Latin Rhythm Albums chart. (Id. at ¶¶ 33-34.)
  Warner and Big Ligas entered into a “Second Album Amendment” for a second
  album, with Big Ligas and Warner as signatories. (Id. at ¶ 35.) In the spring of
  2019, Big Ligas began pursuing a deal “with major music publishers,” resulting
Case 1:20-cv-23719-RNS Document 46 Entered on FLSD Docket 04/16/2021 Page 3 of 11




  in offers from several publishers, including Kobalt Music Publishing (“Kobalt”).
  (Id. at ¶¶ 36-37.) As with the Warner agreements, any agreement with Kobalt
  would be signed Big Ligas and Kobalt. (Id. at ¶ 36.)
          Turning to the meat of the instant dispute, in 2019, amidst negotiations
  with Kobalt and with Warner regarding Londra’s second album, Londra hired
  Helen Yu as his attorney. (Id. at ¶ 39.) The Plaintiff states Ms. Yu has acted in
  bad faith by excluding Big Ligas from certain deals “by falsely claiming that
  only she had the authority to negotiate for Paulo and that big Ligas did not”
  and that she “falsely claimed that she and/or Paulo owned the copyrights that
  are in fact owned by Big Ligas.” (Id. at ¶ 45.) According to the Plaintiff, Ms. Yu
  begin interfering with Big Ligas’s contractual rights for “her own pecuniary
  benefit as well as for Paulo’s” and that this was “done purposefully to harm Big
  Ligas,” including by depriving Big Ligas of its right to enter into third-party
  agreements with record labels and publishers for Londra’s services (Id. at ¶¶
  40-41.) For example, Big Ligas states that in December 2019, Yu contacted
  Warner to negotiate an extension of Big Ligas’s agreement with Warner, which
  Big Ligas says only it had a right to do, and falsely stated that Big Ligas did not
  have the authority to negotiate or handle any agreements for Londra. (Id. at ¶
  42.) Big Ligas also states that Ms. Yu tried to replace Big Ligas’s agreement
  with Warner pursuant to which Londra would record a second album. (Id.) Big
  Ligas claims that because of Yu’s interference, the agreement ultimately
  entered into between Big Ligas and Warner in March 2020 was less beneficial
  to Big Ligas than it otherwise would have been. (Id. at ¶ 43.)
          Big Ligas also states that Ms. Yu interfered with its relationship with
  Kobalt. (Id. at ¶ 44.) Big Ligas states that after it had obtained an offer from
  Kobalt, Ms. Yu “unilaterally sen[t] Kobalt a counterproposal in November
  2019—excluding Big Ligas entirely from the negotiations” and “instructed
  Kobalt not to enter into an agreement with Big Ligas” which ultimately
  prevented Big Ligas and Kobalt from entering into an administration deal. (Id.)
          As part of her interference, Big Ligas contends that Ms. Yu has falsely
  represented that she was authorized to deliver Londra’s “recording artist and
  songwriting services . . . when in fact, any compositions or recordings created
  under publishing or record deals not authorized by Big Ligas, including those
  negotiated by Yu, are not commercially exploitable without Big Ligas’[s]
  authorization, under Paulo’s name or otherwise.” (Id. at ¶ 50.) Moreover, Big
  Ligas states that Yu has no authority to utilize Londra’s name and likeness to
  promote his services as all rights to Londra’s name and likeness belong to Big
  Ligas under the Deal Memorandum and associated Songwriter Agreement.
          Based on the above, Big Ligas has brought suit against Londra’s
  attorney, Helen Yu, alleging that Yu has tortiously interfered with Big Liga’s
Case 1:20-cv-23719-RNS Document 46 Entered on FLSD Docket 04/16/2021 Page 4 of 11




  business or contractual relationships (Count I) and for false advertising and
  trademark infringement under the Lanham Act, 15 U.S.C. 1051, et seq.
  (Counts II and III).

     2. Legal Standard

           A. Rule 12(b)(6)
         A court considering a motion to dismiss, filed under Federal Rule of Civil
  Procedure 12(b)(6), must accept all of the complaint’s allegations as true,
  construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need
  only contain a short and plain statement of the claim showing that the pleader
  is entitled to relief, a plaintiff must nevertheless articulate “enough facts to
  state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
  550 U.S. 544, 570 (2007). “But where the well-pleaded facts do not permit the
  court to infer more than the mere possibility of misconduct, the complaint has
  alleged—but it has not shown—that the pleader is entitled to relief.” Ashcroft v.
  Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal
  punctuation omitted). A court must dismiss a plaintiff’s claims if she fails to
  nudge her “claims across the line from conceivable to plausible.” Twombly, 550
  U.S. at 570.

     3. Analysis
           A. Count I, Tortious Interference

         In her motion to dismiss, Londra’s attorney, Helen Yu, states Count I of
  the Plaintiff’s complaint seeking relief for tortious interference must be
  dismissed because the Plaintiff admits that Ms. Yu is Londra’s attorney and it
  is impossible for Ms. Yu to tortiously interfere with any agreement or
  contractual relationship which Londra has a beneficial or economic interest in
  as a matter of law. The Defendant also argues that because Big Ligas requires
  Londra’s approval for Londra’s services, Big Ligas does not have the exclusive
  authority it contends to enter into agreements relating to Londra’s recording
  and songwriting services.
         Under Florida law, the elements for a claim of “tortious interference with
  a contract or business relationship are: (1) the existence of a business
  relationship, not necessarily evidenced by an enforceable contract, under
  which the plaintiff has legal rights; (2) the defendant’s knowledge of the
  relationship; (3) an intentional and unjustified interference with the
  relationship by the defendant; and (4) damage to the plaintiff as a result of the
Case 1:20-cv-23719-RNS Document 46 Entered on FLSD Docket 04/16/2021 Page 5 of 11




  interference.” Palm Springs Mile Associates, Ltd. v. T-Mobile USA, Inc., No. 20-
  22481-Civ, 2020 WL 7711687, at *3 (S.D. Fla. Dec. 29, 2020) (Scola, J.). The
  Defendant argues that
         As an initial matter, the Court notes that the Plaintiff has asked the
  Court to strike the Defendant’s arguments from her reply brief insofar as they
  argue Londra has a “right of approval” over Big Ligas’s deals or contracts with
  third parties as such argument was not raised in the Defendant’s initial motion
  to dismiss. The Court denies the Plaintiff’s request that the Court strike this
  portion of the Defendant’s reply brief as the Court finds Ms. Yu’s brief, with
  respect to this issue, is appropriately limited to rebuttal of matters raised in the
  Defendant’s opposition, consistent with Local Rule 7.1(c). See Giglio Sub s.n.c.
  v. Carnival Corp., No. 12-21680-CIV, 2012 WL 4477504, at *2 (S.D. Fla. Sept.
  26, 2012) (Rosenbaum, J.) (“A significant difference exists, however, between
  new arguments and evidence, on the one hand, and rebuttal arguments and
  evidence, on the other... under Local Rule 7.1(c).”).
         Turning to the substance of the Plaintiff’s tortious interference claim, the
  Court agrees with the Defendant that a claim for tortious interference cannot
  stand as alleged because of Londra’s contractual right to approve or disapprove
  of Big Ligas’s deals with record labels and music publishers. While the Deal
  Memorandum does give the Plaintiff the ability to “enter into recording
  agreements with third party record labels respecting [Londra’s] exclusive
  recording services” such that Big Ligas has “exclusive authority to sign
  agreements and otherwise act on [Big Ligas’s] behalf,” that authority is not
  without limitation. (ECF No. 11-1.) The Deal Memorandum also recognizes that
  Big Ligas requires Londra’s services and therefore notes that Londra’s assent
  will be required for certain of Big Ligas’s activities. For instance, the Deal
  Memorandum states that its business requires Londra’s creation of music
  “including such specific elements as you and we may agree are necessary,
  including without limitation, [Londra’s] performance . . . as you and we shall
  mutually determine in our good faith business judgment. [Big Ligas] may
  distribute, license, sell or otherwise exploit Goods subject to your and our
  mutual approval.” (ECF No. 11-1 (emphasis added).) Accordingly, it appears
  that Londra’s assent is required for many of Big Ligas’s business activities as
  set forth in the Deal Memorandum.
         In consideration of the Deal Memorandum’s language, the Court agrees
  that Big Ligas does not have the exclusive authority it suggests it has in its
  complaint and briefing. The Court finds persuasive Genet v. Annheuser-Busch,
  Inc., 498 So. 2d 683 (Fla. 3d DCA 1986). In Genet, the Third District Court of
  Appeals noted that under Florida law, there is no cause of action for tortious
  interference where the relationship between two parties, such as Big Ligas and
Case 1:20-cv-23719-RNS Document 46 Entered on FLSD Docket 04/16/2021 Page 6 of 11




  Warner or Kobalt, is “specifically conditioned upon [another party’s] approval.”
  Id. at 684. Londra’s actions, through his attorney, Helen Yu, appear therefore
  to be completely within the scope of the Deal Memorandum. As the Defendant
  points out in her briefing, without Londra’s services, any deal between Big
  Ligas and any third party is essentially worthless, as “Londra is the deal.” (ECF
  No. 28, at 1 (emphasis in original).)
         Even were that not the case, the Court finds that the Plaintiff would still
  be unable to assert a claim against Yu. Big Ligas concedes in its briefing that
  Londra has a “beneficial or economic interest” in deals entered into by Big
  Ligas, as he is entitled to distributions as set forth in the Deal Memorandum.
  For instance, Big Ligas is required to pay Londra for one-third of any recorded
  music net revenues, sixty percent of any publishing net profits and half of any
  other net profits. (ECF No. 11-1.) Moreover, Londra receives an additional third
  of any net profits over and above those net profits he receives as an artist due
  to his status as a member of Big Ligas. (Id.) While Londra may not be a
  signatory to the agreements with Warner or any potential agreement with
  Kobalt, it appears that he indisputably has an economic interest in such
  relationships. The Plaintiff’s own complaint states that Yu’s actions were taken
  for Londra’s “own pecuniary benefit.” (ECF No. 11, at ¶ 40.)
         Under Florida law, “a person with any beneficial or economic interest in,
  or control over, a contractual relationship is not considered a stranger to the
  contract and therefore has a privilege to interfere in that relationship.” M & M
  Realty Partners at Hagen Ranch, LLC v. Mazzoni, 982 F.3d 1333, 1339 (11th
  Cir. 2020). The exception to this broader privilege is the improper means
  doctrine. Id. Under this doctrine an individual can be held liable for tortious
  interference with a contract if they are found to have been acting with an
  ulterior motive. Bray & Gillespie Mgmt. LLC v. Lexington Ins. Co., 527 F. Supp.
  2d 1355, 1367-68 (M.D. Fla. 2007). An individual’s agent, by extension, “can
  be considered a third party to the contract for the purposes of a tortious
  interference claim if the agent acts outside the scope of agency or is not acting
  in the principal’s best interests.” Id. at 1368. While Big Ligas argues Yu is liable
  as Londra’s attorney due to her alleged interference with the Warner and
  Kobalt agreements, it appears that Big Ligas’s claim lies with Londra and not
  with Yu. As plead, the Plaintiff does not state that Yu acted outside the scope of
  her agency with respect to Londra, that Londra did not endorse her actions, or
  that she was failing to act in Londra’s interests, but rather, the complaint
  suggests that Ms. Yu was taking actions for the benefit of her client that were
  in apparent tension with the interests of Big Ligas.
         As in Palm Beach County Health Care Dist. v. Professional Medical Educ.,
  Inc., the Court finds that dismissal of the tortious interference claim against
Case 1:20-cv-23719-RNS Document 46 Entered on FLSD Docket 04/16/2021 Page 7 of 11




  Ms. Yu is justified and in accord with the purpose of claims for tortious
  interference. 13 So. 3d 1090, 1906 (Fla. 4th DCA 2009). As the Fourth District
  Court of Appeals explained, the tort of tortious interference “recognizes that
  economic relations are entitled to freedom from unreasonable interference” as
  the point of such relationships is to advance the interests of the parties
  involved. Id. Such claims are intended to protect the parties of an agreement
  from interference by outsiders who would not otherwise be liable. Id. However,
  where the claim involves an interested third-party, the contractual interests
  intended to be protected “include the interests of the third-party with respect to
  the contract.” Id. (emphasis in original). “An interested third-party accused of
  tortious interference is essentially ‘interfering’ with its own interests. This is
  not interference; it is freedom of contract.” Id. That Londra, through his
  attorney Ms. Yu, has allegedly interfered with Big Ligas’s relationships does not
  give rise to a claim for tortious interference because Londra’s economic
  interests are intertwined with the interests of Big Ligas, as memorialized in the
  Deal Memorandum. His actions, and Ms. Yu’s associated actions, may be
  frustrating to Big Ligas, but they do not amount to “interference,” they are
  simply “freedom of contract.” Id.

           B. Counts II-III, Lanham Act

         The Court now turns to the Plaintiff’s Lanham Act claims. First, the
  Plaintiff claims that Ms. Yu violated the false advertising provisions of the
  Lanham Act, 15 U.S.C. § 1125(a), by informing third parties of her authority to
  “negotiate and act on behalf of ‘Paulo Londra’ with respect to his recording
  artist and songwriting services.” (ECF No. 11, at ¶ 66.) The Plaintiff alleges that
  Paulo Londra is a stage name created by Big Ligas, though the Plaintiff does
  concede that “Paulo Londra” is also Londra’s name by birth. (Id., at ¶ 66 n.9).
  The Plaintiff further states that when Yu made these statements to third
  parties such as Warner and Kobalt, she did so knowing her statements were
  “false and deceptive” due to Big Ligas’s “exclusive rights under the Deal Memo
  and Songwriter Agreement.” (Id. at ¶ 70.)
         The Plaintiff advances similar allegations in support of its claim for
  trademark infringement. The Plaintiff states that Yu used Londra’s “name and
  likeness . . . to promote his recording services to Warner (and others) and his
  songwriting services to Kobalt (and others), without Big Ligas’[s] approval or
  authorization.” (Id. at ¶ 84.) The Plaintiff alleges that Yu’s misuse of Londra’s
  name and likeness has confused third parties and has interfered with Big
  Ligas’s ability to control the quality of goods and services provided by Londra.
Case 1:20-cv-23719-RNS Document 46 Entered on FLSD Docket 04/16/2021 Page 8 of 11




         In response to the Plaintiff’s allegations, the Defendant states that her
  conduct is justified because “she actually is Mr. Londra’s counsel” and by
  identifying her client by his given name, is engaged in “classical fair use”
  because she is not using the name Paulo Londra in the trademark sense, but
  only to identify her client and describe his relationship to her. (ECF No. 17, at
  16 (emphasis in original).) 2 With respect to the Plaintiff’s false advertising
  claim, Yu argues that Big Ligas’s claim must fail because Yu is not a
  competitor with Big Ligas, there has been no impact on Big Ligas’s business
  reputation or loss to present and future sales; and Big Ligas has failed to allege
  a “significant portion” of reasonable customers were actually deceived by Yu’s
  representations. To prove classic fair use, which is an affirmative defense, the
  Court must ask whether a defendant used the mark in question “(1) other than
  as a mark, (2) in a descriptive sense, and (3) in good faith.” Kilowatts Elec.
  Supply, Corp. v. Kilowatt Depot Corp., No. 12-24244-Civ, 2013 WL 12094324,
  at *2 (S.D. Fla. Feb. 8, 2013) (Ungaro, J.). The question of whether an action
  was taken in good faith turns on “whether the alleged infringer intended to
  trade on the good will of the trademark owner by creating confusion as to the
  source of the goods or services.” Int’l Stamp Art, Inc. v. U.S. Postal Serv., 456
  F.3d 1270, 1274 (11th Cir. 2006).

                    (1) False Advertising

         To state a claim for false advertising under the Lanham Act, a plaintiff
  must allege that “(1) the advertisements of the opposing party were false or
  misleading; (2) the advertisements deceived, or had the capacity to deceive,
  consumers; (3) the deception had a material effect on purchasing decisions; (4)
  the misrepresented product or service affects interstate commerce; and (5) the
  plaintiff has been or is likely to be injured as a result of the false advertising.”
  Wyndham Vacation Ownership, Inc. v. US Consumer Attys., P.A., No. 18-81251-
  Civ, 2019 WL 7837887, at *6 (Reinhart, Mag. J.). The Plaintiffs argue they have
  met each of these elements. (ECF No. 25, at 10-11.)
         The Court agrees with the Defendant that the Plaintiff has failed to state
  a claim for false advertising under the Lanham Act. Once again, the Plaintiff
  has conceded that Ms. Yu is Londra’s attorney. (ECF No. 11, at ¶ 39 (Paulo . . .
  decided to hire another attorney, Helen Yu, sometime in 2019.”).) That Ms. Yu

  2 In its motion to strike, the Plaintiff argues that, for the first time in her reply, Yu argues that

  her use of Londra’s name “constitutes ‘nominative fair use’.” (ECF No. 35, at 3.) In her response
  to the Plaintiff’s motion, Yu clarifies that her argument “is and remains that ‘Ms. Yu’s
  identification of her client by his name constitutes a classic fair use.” (ECF No. 40, at 4.) As the
  Defendant is not arguing nominative fair use, the Court finds the Defendant’s arguments
  asking the Court to strike arguments advancing nominative fair use arguments to be moot.
Case 1:20-cv-23719-RNS Document 46 Entered on FLSD Docket 04/16/2021 Page 9 of 11




  contacted third parties and stated she is Londra’s attorney with authority to
  negotiate on his behalf is not a false or misleading statement insofar as Ms. Yu
  was acting on behalf of her client, Londra. While the Deal Memorandum states
  that Big Ligas has the “power to . . . authorize others to[] sell, license, or
  otherwise exploit” Londra’s services and that Ovy and Salazar, as Big Ligas’s
  “managing member or executive officer, as applicable” have the “exclusive
  authority to sign agreements and otherwise act on [Big Ligas’s] behalf,” these
  provisions do no otherwise limit Ms. Yu from taking actions at the direction of
  her client, regardless of whether those actions are in conflict with the Deal
  Memorandum and affiliated agreements. As above, it strikes the Court that Big
  Ligas’s dispute here is with Londra, who in the view of the Plaintiff is taking
  actions in violation of the parties’ agreements. Accordingly, the Court finds that
  Ms. Yu’s statements that she represents Paulo Londra and has authority to
  negotiate on his behalf are not false or misleading and therefore the Plaintiff
  cannot state a claim for false advertising under the Lanham Act.

                (2) Trademark Infringement

         The Court now turns to the Plaintiff’s allegations of trademark
  infringement. To state a claim for trademark infringement under the Lanham
  Act, a Plaintiff must allege that “(1) that it had trademark rights in the mark or
  name at issue and (2) that the other party had adopted a mark or name that
  was the same, or confusingly similar to its mark, such that consumers were
  likely to confuse the two.” D.B.C. Corp. v. Nucita Venezolana, C.A., 464 F. Supp.
  3d 1323, 1329 (S.D. Fla. 2020) (Moreno, J.).
         In its briefing, the Plaintiff concedes that “[t]o be sure, Yu is free to use
  Londra’s name to refer to him, and to communicate to others that she is his
  attorney.” (ECF No. 25, at 15.) The Plaintiff states, however, that Yu cannot use
  Londra’s name in “bad faith to state, suggest, imply, or otherwise indicate that
  the recording artist and songwriting services that she purports to deliver from
  Paulo Londra are authorized or genuine.” (Id.) The Plaintiff’s trademark
  infringement claim suffers from the same deficiency as its false advertising
  claim. The Plaintiffs state in their complaint that Londra’s stage name and
  given name are identical—both are Paulo Londra. Yu states in her motion that
  she has utilized Londra’s name only to identify him as her client and to
  describe his relationship to her. (ECF No. 17, at 16.) The first step of a
  trademark infringement claim is to “demonstrate an unauthorized ‘use’ of the
  plaintiff’s mark in commerce” and the Plaintiff’s allegations do not prove that
  Ms. Yu used the Plaintiff’s mark in commerce by referring to and describing her
Case 1:20-cv-23719-RNS Document 46 Entered on FLSD Docket 04/16/2021 Page 10 of 11




   relationship with her client by using his given name. D.B.C. Corp., 464 F. Supp.
   3d at 1329.
          Even assuming Big Ligas could prove trademark infringement, the
   Defendant’s fair use defense defeats the Plaintiff’s claim. “Under the fair use
   doctrine, ‘the holder of a trademark cannot prevent others from using the word
   that forms the trademark in its primary or descriptive sense” as only the
   “second, new ‘trademark’ meaning of the word” is protected, but the
   “descriptive primary meaning is always available for use by others” and
   therefore the “fair use defense contemplates and tolerates some possibility of
   consumer confusion” between the primary and secondary meaning of a word or
   name. Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 612 (6th Cir. 2009)
   (disposing of trademark infringement claim due to fair use defense at motion to
   dismiss stage) (emphasis in original). The Court finds that, as Londra’s
   attorney, Ms. Yu’s use of his name to identify him as her client was other than
   as a mark, used in the primary descriptive sense, and was undertaken in good
   faith, that is without the intent to trade on the good will of Big Ligas. To the
   extent the use of the name Paulo Londra creates some risk of confusion, Big
   Ligas assumed that risk by establishing Paulo Londra, Londra’s given name by
   birth, as his stage name. Id (“To the extent they cause some level of consumer
   confusion, [the plaintiff] assumed that risk by trademarking [an individual’s]
   own personal last name.”). The Court therefore finds that the Plaintiff’s claim
   for trademark infringement also fails.

      4. Conclusion
          For the reasons stated above, the Court therefore grants the Defendant’s
   motion to dismiss. (ECF No. 17.) It bears repeating that the Court is left with
   the indelible sense that Big Ligas’s dispute is with Londra, not his agent and
   attorney, Ms. Yu. To the extent Ms. Yu is undertaking actions that are in
   tension with the Deal Memorandum or other agreements between Londra and
   Big Ligas, she is doing so as Londra’s agent. Indeed, the Plaintiff has failed to
   advance any arguments suggesting that Ms. Yu is acting against the wishes of
   Londra. To the extent Big Ligas is upset with actions that have been taken in
   alleged violation of the Deal Memorandum, it seems those grievances are more
   appropriately actions for breach of contract. Consistent with the parties’
   briefing, the Court understand that there is a pending state court action
   pursuant to which Londra is challenging the validity of the Deal Memorandum,
   and it strikes the Court as more appropriate and economical that claims
   pertaining to Londra’s rights and by extension the rights of his agents be
   adjudicated as part of that action, rather than in a separate forum.
Case 1:20-cv-23719-RNS Document 46 Entered on FLSD Docket 04/16/2021 Page 11 of 11




          The Court also denies the Plaintiff’s motion to strike. (ECF No. 35.) As
   set forth in this order, the Court has considered only those arguments which
   were actually advanced by the Defendant in her reply, and which could fairly
   be considered in rebuttal to arguments raised by the Plaintiff in its opposition
   to the Defendant’s motion to dismiss. For the avoidance of doubt, the Court did
   not rely in whole or in part on the second argument objected to by Big Ligas
   pertaining to a ruling entered by Judge William Thomas in Londra v. Big Ligas,
   Case No. 2020-005448-CA-01, pending in the Circuit Court for the Eleventh
   Judicial Circuit in and for Miami-Dade County.
          The Court denies any pending motions, if any, as moot. The Clerk is
   directed to close this case.
         Done and ordered, in Miami, Florida, on April 15, 2021.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
